Citation Nr: 0116003	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for service connected 
residual shrapnel wound injury to the left leg, currently 
evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 10, 
1943 to November 20, 1945, and Regular Philippine Army 
service from November 21, 1945 to December 3, 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision, which denied an 
increase in the disability rating for the veteran's residual 
shrapnel wound to the left leg, of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Manila, 
Philippines. 

The veteran raises the issues, in his May 2000 
correspondence, of entitlement to both pension and 
unemployability benefits due to his health and economic 
conditions.  These issues have not been addressed by the RO 
and are subsequently referred to the RO for such action as 
necessary.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDING OF FACT

The service-connected residuals of a shrapnel wound to the 
left leg are not shown to result in more than moderate 
disability. 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left leg, Muscle Group 
XI, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act 2000, (VCAA) Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§  4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

During the total course of case development, the RO attempted 
to obtain the veteran's service records through requests to 
appropriate government bodies.  Information from 1948 
reconstructed guerrilla rosters was utilized to reconstruct 
the veteran's period of service.  Lay statements pertinent to 
the veteran's disability were procured.  Although there is a 
paucity of original service records in this matter, the 
record does not reflect that any existing VA or military 
service records related to the veteran's claim are presently 
outstanding.  See VCAA, Pub.L.No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§  5103A).  Moreover, the RO requested that the veteran 
provide information pertinent to the adjudication of the 
claim in October 1998.  The RO explained the type of 
information that would be relevant.  All indicated records 
were obtained.  There is no indication that any evidence 
remains outstanding.   See VCAA, Pub. L.No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107) (imposing responsibility on veteran to present 
and support a claim for benefit under laws administered by 
the Secretary).

The initial VA examination was accomplished in 1950.  The 
most recent VA examination was conducted in April 1999.

With regard to the veteran's present claim for an increased 
rating for the disability at issue, the veteran was informed 
in an April 1998 notice of the rating decision rendered that 
same month, denying an increase in the 10 percent disability 
rating for the veteran's left leg disability.  A statement of 
the case with accompanying cover letter was issued in March 
2000, which notified the veteran of additional steps 
necessary to finalize his appeal, the evidence evaluated in 
his claim, relevant laws and regulations, the decision 
denying an increase in his disability rating and the reasons 
and bases for the decision.  The veteran subsequently 
perfected his appeal.

In view of the foregoing, as well as the RO having complied 
with the necessary regulations with regard to the duty to 
notify, as mentioned above, the Board is satisfied that all 
facts relevant to the claim have been properly developed, and 
that no further assistance to the veteran is required. VCAA, 
Pub.L.No 105-475, §§  3(a), 4, 114 Stat. 2096, 2097-2099 
(2000) (to be codified at 38 U.S.C. § 5103A, 5107).

Increased Rating Claim

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

Although it is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating under several diagnostic codes, pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2000).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant case, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Cf. Fenderson v. West, 12 Vet. App. 119 
(1999) (holding that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder).  

Nonetheless, governing regulations under 38 C.F.R. §§ 4.1, 
4.2 (2000), require the evaluation of the complete medical 
history of the veteran's condition, in determining the proper 
rating to be assigned for a given disability.  Still, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Drosky v. Brown, 10 Vet. App. 251, 255 (1997); Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  All benefit of the doubt will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

Rating musculoskeletal disabilities

The Board also notes that the United States Court of Appeals 
for Veterans Claims ("the Court") in Deluca v. Brown, 
8 Vet. App. 202 (1995); has held that where evaluation is 
based on limitation of motion, the question functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under must be considered.  See DeLuca at 
8 Vet. App. at 206, 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The schedular criteria for muscle injuries

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000).  Amendments to these 
regulations became effective on July 3, 1997. 62 Fed. Reg. 
106, 30235- 30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 
4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 
4.72 were removed and reserved).  The defined purpose of the 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments clarify that the changes were not 
intended to be substantive.  See 62 Fed. Reg. No. 106, 30235-
30237.

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to 38 C.F.R. §  4.73 Diagnostic Codes 
5310, 5311, 5313 or 5317 (2000).

The provisions of 38 C.F.R. § 4.55 provide instruction as to 
rating severity of muscle injuries, ranging from slight to 
severe.  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55.

The provisions of 38 C.F.R. § 4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Id.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2000). 

The schedular criteria for scars

Scars, which are superficial and poorly nourished with 
repeated ulceration, warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).


Factual Background

There are no medical records on file which may have been 
developed commensurate with the injury in question, although 
the wound is recognized as having been incurred in combat in 
the Philippines in early 1945. 

In a VA October 1950 special orthopedic examination, the 
veteran gave a history that on March 12, 1945, he received a 
bullet wound during combat.  At the time of the current 
examination he complained of pain and weakness of the left 
lower extremity.  The examiner noted a scar for a through-
and-through gunshot wound of the left leg.  The entrance of 
the wound was the upper third level distal end, lateral 
aspect.  The scar, measuring 11/4 centimeters by and 11/4 
centimeters appeared non-adherent and non-painful.  The exit 
was found at the upper third level proximal end, posterior 
aspect and measured 11/2 centimeters by 13/4 centimeters.  The 
scar appeared non-adherent and non-painful.  The examiner 
found no muscular atrophy and no limitation of motion of the 
hip and knee joint.  The muscle injury was said to be to 
Muscle Group XI, with manifestations as described above; 
nerve injury was noted as hypoesthesia in the posterior 
aspect of the leg.  The diagnosis itself was a healed 
cicatrix, involvement of muscle group XI with the 
aforementioned manifestations and hypoesthesia.  Radiographic 
studies of the left leg were interpreted to reveal "nothing 
unusual" and there were no fractures noted.

In December 1998, the veteran underwent a VA examination. In 
examining the veteran's left leg muscles, the examiner noted 
that there were no present symptoms of muscle pain, activity 
limited by fatigue or inability to move joint through a 
portion of its range.  No interference with daily living was 
noted.  Two scars were noted in the left leg.  One scar was 
at the point of entry and was determined to be non-adherent, 
and another scar was at the exit point, in the mid lateral 
aspect of the left leg.   Neither scar was characterized as 
being tender or painful.  No tissue loss was noted and the 
circumference of the affected gastrocnemius muscle was 
consistent at 131/2 inches in each leg.  No adhesion or tendon 
damage was noted.  Muscle strength was 4-5/5, no muscle 
herniation was noted.  The examiner determined that there was 
no loss of muscle function.  The diagnosis was injury to 
muscle group IX of the left leg, residuals of a through-and-
through wound.

In examining the veteran's left leg peripheral nerves, the 
examiner noted no atrophy or pathological reflexes.  The 
examiner determined there was no evidence of peripheral 
neuropathy. 

The 1998 examiner noted that the scars were non-painful, and 
non-adherent.  No muscular atrophy or limitation of motion 
was noted, although hypoesthesia of the posterior aspect of 
the leg was noted. No motion impairment of the left knee was 
attributed by the examiner to the shrapnel wound of the left 
leg.

Analysis

The veteran is presently service-connected for residuals 
stemming from a gunshot wound to the left leg, evaluated as 
10 percent disabling under 38 C.F.R. § 4.73 Diagnostic Code 
5311, Muscle Group XI.  The veteran contends that his 
disability has increased in severity.

Muscle Group XI includes the posterior and lateral crural 
muscles and muscles of the calf, including the triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  The function of 
this muscle group is propulsion, plantar flexion of the foot; 
stabilization of the arch; flexion of the toes; and flexion 
of the knee.  See 38 C.F.R. § 4.73, Diagnostic Code 5311.

As entitlement to compensation has already been established, 
and it is the increase in the disability rating which is at 
issue, the present level of disability is the primary 
concern.  Francisco at 7 Vet. App. 58.  The veteran contends 
that his disability has increased in severity, warranting a 
disability rating in excess of the present 10 percent. 

The record reflects the veteran sustained a through-and-
through injury, with muscle damage to Group XI.  A through-
and-through injury with muscle damage shall be evaluated as 
not less than a moderate injury for each group involving 
muscle damage.  A 10 percent evaluation is assigned for 
moderate disability under Diagnostic Code 5311.  Although, 
38 C.F.R. § 4.73 Diagnostic Code 5311, provides for 20 and 30 
percent ratings based on higher degrees of muscle disability, 
a rating in excess of 10 percent is not warranted in this 
matter, as explained below. 

A 20 percent evaluation is assigned for moderately severe 
disability.  38 C.F.R. § 4,73 Diagnostic Code 5311.  The 
record contains no evidence of palpation of loss of deep 
fascia, loss of muscle substance or loss of normal firm 
resistance of muscles when compared with the veteran's sound 
right leg as required for a moderately severe disability 
rating under 38 C.F.R. § 4.56(d)(3).  On the contrary, the 
December 1998 examination revealed that the circumference of 
the veteran's gastrocnemius muscle of the right side and the 
left side were the same, at 13 1/2 inches.  Moreover, 
although commensurately developed treatment records are not 
available, the claims file, and subsequent examinations did 
not reveal debridement, prolonged infection, sloughing of 
soft parts or intermuscular scarring, criteria also pertinent 
to a moderately severe disability rating under 38 C.F.R. 
§ 4.56.  Further, the record does not reflect that the 
veteran underwent a period of prolonged hospitalization for 
treatment of the wound.  Accordingly, an evaluation of 
moderately severe disability of muscles is not warranted.

The provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
functional loss due to pain, do not apply. See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  There are no underlying 
clinically objective indications of disability which could 
produce an element of functional loss not already 
contemplated by the 10 percent rating now in effect.  Based 
on the above, no increased evaluation is warranted under the 
Schedule.

The VA has a duty to acknowledge and consider all other 
diagnostic codes and regulations delineated in 38 C.F.R. 
Parts 3 and 4 (2000), whether or not the veteran raised them, 
which are potentially applicable, based upon the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher disability 
evaluation under other potentially applicable codes and 
regulations.

Application of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
and 7805 contemplating disabling scars is not warranted.  A 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  Diagnostic Code 7804 provides that a 10 percent 
disability evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 otherwise provides that a rating for 
scars is based upon the limitation of function of the 
affected part.  The VA examiners found no evidence of poorly 
nourished scars with repeated ulceration.  The Board finds it 
dispositive that in contrast to early private examination in 
1954 and 1969, both VA examiners found that the veteran's 
scars were non-painful.  There is no evidence that the scars 
affected leg function.  Evidence indicates the scars are non-
adherent.  Accordingly the veteran's symptomatology indicates 
that a separate or increased evaluation under 38 C.F.R. § 
4.118 is not warranted in this case.  See 38 C.F.R. § 4.14, 
4.118 Diagnostic Codes 7803, 7804 and 7805 (2000); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Further, there are no separately manifested neurologic 
symptoms such as a foot drop to warrant evaluation under 38 
C.F.R. § 4.124a (2000).

In addition, the Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. §3.321(b)(1) (2000) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In the March 2000 statement 
of the case, the RO did not consider the possibility of an 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In addition, the veteran has not asserted and 
the evidence does not raise consideration of an 
extraschedular rating.  The evidence does not show that the 
leg disability has markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care.  
Thus, the required exceptional or unusual circumstance is not 
present, such that the Board need not consider the issue any 
further.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for the service-connected residual 
shrapnel wound of the left leg in excess of 10 percent is 
denied



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

